Citation Nr: 1013500	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an August 1993 rating decision that denied service 
connection for a bilateral shoulder injury should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1972 to September 1975.  He had an additional 
period of service, apparently in an Active Duty for Training 
(ACDUTRA) capacity, from March 1991 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the 
Veteran's initial claim of entitlement to service connection 
for a bilateral shoulder injury; a timely appeal of that 
decision was not initiated.  

2.  The August 1993 rating decision was reasonably based upon 
the evidence of record and the law which existed at the time, 
and did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of that 
decision. 


CONCLUSION OF LAW

The criteria for revision or reversal of the August 1993 
rating decision on the basis of clear and unmistakable error 
have not been met.  38 C.F.R. § 3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
This law contemplates VA's notice and assistance obligations 
in the context of claims for benefits.  However, an 
allegation of clear and unmistakable error in a prior 
decision does not represent a traditional "claim" but 
rather is a collateral attack on a prior unappealed decision.  
Thus, the provisions of the VCAA are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(finding that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process").  Specifically, determinations as to 
the existence of CUE are based on the facts of record at the 
time of a challenged decision, such that further factual 
development conducted subsequent to that decision would be 
immaterial.  See, e.g., Dobbins v. Principi, 15 Vet. App.  
323, 327 (2001).  The Board therefore finds that the 
provisions of the VCAA, and its implementing regulations, are 
not applicable to the adjudication of the CUE matter on 
appeal.

Clear and Unmistakable Error

The Veteran argues that the August 1993 rating decision that 
denied service connection for a bilateral shoulder injury was 
clearly and unmistakably erroneous.  In essence, he argues 
that the RO failed to consider evidence suggesting that he 
incurred chronic bilateral shoulder strain during service.

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A disagreement with how facts were 
evaluated is inadequate to substantiate an assertion of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Furthermore, a failure in the duty to assist does not 
establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  In Cook, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) emphasized that a 
purported failure in the duty to assist cannot give rise to 
CUE, nor does it result in "grave procedural error" so as to 
vitiate the finality of a prior, final decision.  In other 
words, to present a valid assertion of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence previously considered by the RO.  Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Also, an alleged failure in 
the duty to assist by the RO may never form the basis of a 
valid claim of CUE, because to do so would require a decision 
essentially based upon evidence that was not of record at the 
time of the earlier rating decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v.  Brown, 6 Vet. App. 
377, 384 (1994).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id. 

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a  
simple disagreement as to how the facts were weighed or  
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be  
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and  
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.   
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the ultimate result 
would have been manifestly different but for the error.  
Thus, even where some error may be found, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  

At the time of the August 1993 rating decision, the evidence 
of record included documentation of threshold eligibility 
requirements such as a DD Form 214 verifying active military 
service, the Veteran's service treatment records, and reports 
of VA examinations conducted in January 1993.  The RO 
considered this evidence and determined that the Veteran's 
service treatment records documented a complaint of injury to 
both shoulders due to the weight of a pack at the time of a 
fall in March 1991.  The Veteran was found to have full range 
of motion without pain at the time of the in-service 
notation.  The service treatment records note mild trapezius 
tenderness at the weight bearing area due to pack straps.  
The resulting assessment was of trapezius muscle pain overuse 
syndrome.  The subsequent line of duty determination and 
medical board supporting documents related to the fall in 
question, to include contemporaneous statements made by the 
Veteran, discuss only a right knee injury arising from the 
fall.  These records are silent as to bilateral shoulder 
disability resulting from the fall in question.  Service 
treatment records. 

Reports of VA examination dated in January 1993 revealed no 
abnormalities of either shoulder upon x-ray.  There was no 
bony fracture or abnormality noted and soft tissues were 
unremarkable.  Upon examination, the examiner noted 
tenderness upon deep palpation to muscles of both shoulders.  
Diagnoses of bilateral shoulder pain, and strain of Group IV 
intrinsic muscles of shoulder girdle were rendered, although 
neither examination report provided a medical opinion 
regarding the etiology of the Veteran's shoulder condition.  
The RO concluded that chronic bilateral shoulder disability 
was not incurred during military service because the incident 
of shoulder muscle pain in March 1991 was acute and resolved 
in service in view of the absence of further treatment for 
the shoulder over the remainder of the Veteran's service.  
Rating decision, August 1993.  

The law at the time of the August 1993 rating decision 
provided that service connection may be granted for 
disability due to a disease or injury which was incurred in 
or aggravated by active service.  Service connection connotes 
many factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1993).   

The Veteran asserts that service connection should have been 
granted for a bilateral shoulder condition at the time of the 
August 1993 rating decision, in part because the Veteran 
contends that the VA examiner noted that the Veteran had a 
shoulder problem that "could be related back to an in-
service injury."  Veteran's statement, May 2006.  However, 
the Board notes that although a January 1993 VA examination 
report reflects a diagnosis of shoulder strain, the evidence 
of record at the time of the rating decision in question does 
not contain competent evidence of nexus, or a medical 
relationship, between the January 1993 shoulder strain and 
the March 1991 injury, nor between the January 1993 shoulder 
strain any other incident during this Veteran's military 
service.  VA examination, January 1993.  While VA may have 
failed to obtain an adequate medical opinion at that time, as 
discussed previously the breach of a duty to assist cannot 
form the basis for a reversal or amendment based upon CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey  v. Brown, 
6 Vet. App. 377 (1994). 

The Board also acknowledges the Veteran's recent contention 
that the symptoms of his bilateral shoulder condition have 
persisted for many years, and as such are a chronic 
disability that have not resolved since service.  See VA Form 
9, March 2006.  However, subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior August 1993 decision.  See Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

Finally, although the Veteran's service treatment records 
contain an entry pertinent to shoulder pain after a fall, 
they do not reflect complaint, treatment, or diagnosis of 
chronic shoulder residuals resulting from the documented fall 
occurring on March 15, 1991, nor is there evidence of any 
disease process affecting the shoulders.  Service treatment 
records.  To the extent that the Veteran disagrees with how 
VA considered the in-service medical evidence of record at 
the time, mere disagreement with the weighing or 
interpretation of such evidence does not amount to CUE.  See 
Russell, 3 Vet. App. at 313-14; Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The Board observes that the Veteran's 
remedy at that time was to file a timely appeal of the August 
1993 decision to the Board.  He did not do so, and the Board 
may not now reweigh the facts as considered in August 1993. 

In sum, the Veteran has not identified any specific findings 
or conclusions in the August 1993 rating decision that were 
undebatably erroneous.  The record does not reveal a factual 
or legal error in the August 1993 rating decision that 
compels the conclusion, to which reasonable minds could not 
differ, that the results of that decision would have been 
manifestly different but for the alleged errors.  Therefore, 
the criteria for a finding of CUE have not been met and the 
Veteran's claim to revise or reverse the August 1993 rating 
decision must be denied. 


ORDER

The August 1993 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
bilateral shoulder injury; the appeal is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


